Citation Nr: 0606896	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1974.  He died in April 2001.  The appellant is the veteran's 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, in pertinent part, denied service 
connection for the cause of the veteran's death.

The Board notes that the RO also denied entitlement to 
Dependency and Indemnity Compensation (DIC) under 38 § U.S.C. 
1318 in its December 2001 rating decision.  The appellant's 
March 2002 Notice of Disagreement (NOD) did not specifically 
address this issue, the July 2002 Statement of the Case did 
not include it, and the appellant did not refer to the 1318 
issue in her substantive appeal.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the claim for 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard 
v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  As 
such, the Board did not address the matter when this appeal 
was remanded in May 2004.  The U.S.C. 1318 issue was also not 
addressed in the September 2005 Supplemental Statement of the 
Case.  

In the appellant's February 2006 Brief, the issue of 
entitlement to DIC benefits under 38 U.S.C. 1318 was raised 
for the first time since it had been denied in December 2001.  
The theory of entitlement was one not addressed in the 
December 2001 rating decision.  Specifically, it is contended 
on behalf of and by the appellant that the veteran "should 
have been granted entitlement to individual unemployability 
at an earlier date sufficient to satisfy the provisions of 38 
U.S.C. §1318."  As the appellant did not file a timely 
notice of disagreement with the RO's December 2001 rating 
decision denying DIC benefits under the provisions of 38 
U.S.C. 1318, and since has since alleged entitlement under a 
new theory not addressed by the RO, the Board refers the 
claim of entitlement to DIC benefits under 38 U.S.C. §1318 
back to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
and obtained all relevant evidence designated by the 
appellant.

2.  The immediate cause of the veteran's death was 
respiratory failure due to metastatic esophageal cancer.

3.  At the time of the veteran's death, service connection 
was in effect for bilateral knee replacements; degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine; and dyshydrosis; a total disability rating 
based on individual unemployability (TDIU) had also been in 
effect since October 1997.  

4.  The veteran had a history of taking nonsteroidal anti-
inflammatory drugs to alleviate the symptoms of his service 
connected joint disabilities.  

5.  The medical evidence shows that the veteran's fatal 
metastatic esophageal cancer was not present until many years 
post-service and there is no competent evidence that links it 
to service; the only competent medical opinion addressing the 
question of a link to service-connected disabilities is that 
the veteran's carcinoma of the esophagus was not caused or 
aggravated by his service-connected joint disabilities, to 
include treatment for same with nonsteroidal anti-
inflammatories.  



CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  These provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that VA's duties to the appellant under 
the VCAA have been fulfilled. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the December 2001 RO rating decision; 
the July 2002 Statement of the Case; the May 2004 Board 
Remand; the September 2005 Supplemental Statement of the 
Case; and letters sent to the appellant by the RO, adequately 
informed her of the information and evidence needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the appellant's claim.  
Further, letters from the RO to the appellant dated May 2004 
and May 2005 informed her of the types of evidence that would 
substantiate her claim; that she could obtain and submit 
private evidence in support of her claim; and that she could 
have the RO obtain VA and private evidence if she completed 
the appropriate medical releases for any private evidence she 
wanted the RO to obtain.  In sum, the appellant was notified 
and aware of the evidence needed to substantiate her claim 
for service connection for the cause of the veteran's death, 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the appellant before the initial unfavorable 
decision.  However, pursuant to the Board's May 2004 Remand, 
the RO complied with all of the provisions of the VCAA, and 
notice was provided prior to the transfer and certification 
of the appellant's case back to the Board.  The content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the claimant continued to be provided with every 
opportunity to submit evidence and argument in support of her 
claim for service connection for the cause of the veteran's 
death, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In its VCAA notice and 
Statements of the Case the RO informed the appellant of the 
evidence already of record and requested that she inform VA 
of any additional information or evidence that she wanted VA 
to obtain.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Moreover, VA 
General Counsel has held that section 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004.
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO contacted the appellant by May 2004 and May 
2005 letters and asked her to identify all medical providers 
who treated the veteran for respiratory failure and 
esophageal cancer.  The RO has obtained all identified 
evidence.  

As to any duty to provide a medical opinion, the Board notes 
that in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical opinion when such opinion is necessary to make a 
decision on the claim.  An opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran's claims file was sent to a VA physician in 
December 2004 and the clinician rendered a medical opinion 
addressing the issues presented by this appeal.  The Board 
finds that this opinion, along with the veteran's service 
medical records and post service medical records, provides 
sufficient findings upon which to determine whether service 
connection is warranted for the cause of the veteran's death.  
There is no duty to provide another medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

A certificate of death on file shows that the veteran died 
while hospitalized at the Maricopa Hospital on April 14, 
2001, at the age of 63.  The immediate cause of death was 
recorded as respiratory failure due to metastatic esophageal 
cancer.  No other diseases were noted on the death 
certificate.  

At the time of the veteran's death, service connection was in 
effect for bilateral knee replacements; degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine; and dyshydrosis.  A total disability rating based on 
individual unemployability had also been in effect since 
October 1997.  

The appellant contends that the veteran's esophageal cancer, 
which ultimately lead to his death, was the result of all the 
anti-inflammatory drugs that he had been taking to alleviate 
the symptoms of his service connected conditions.  She stated 
in a June 2001 correspondence that the veteran took 800 mg. 
of Motrin three times per day; 500 mg. of Relagin two times 
per day; 200 mg. of Celebrex once a day; as well as Tylenol 
and Excedrin.  She noted that all of these medications list 
stomach irritation, diaphragm discomfort, swallowing 
difficulties, and abscesses as side effects.  Taking these 
medications, she alleges, had a direct effect on his 
esophageal and stomach problems.    

It was also contended on behalf of the appellant in written 
argument submitted in August 2002 (VA Form 646) that it is 
plausible that the veteran was exposed to pollutants and 
carcinogens during service that may have caused his fatal 
esophageal cancer.  

The service medical records, including reports of 
examinations dated in March 1958, January 1964, October 1969, 
and August 1974 (the latter a separation from service 
examination) are negative for any abnormal findings relating 
to stomach irritation or complications of anti-inflammatory 
drug use, nor is there any notation of exposure to 
carcinogens.  

There is ample medical evidence of record showing that the 
veteran's service-connected joint disabilities were treated 
with multiple anti-inflammatory agents for a period of many 
years.

The post-service medical evidence dated in recent years 
conforms that the veteran was diagnosed with metastatic 
carcimona of the esophagus.  

The RO sent the veteran's claims file to a VA physician for 
an opinion regarding the likelihood of the veteran's fatal 
esophageal cancer being caused or aggravated by nonsteroidal 
anti-inflammatories.  The clinician noted that the veteran 
had a long standing history of taking six to eight tablets of 
Tylenol a day, as well as Motrin and Naprosyn which were 
taken until 1975.  In 1975, the veteran switched to Voltaren 
because of liver function abnormalities caused by the Motrin.  
The physician noted that the veteran complained of stomach 
pain in January 2000, and that he underwent an esophagoscopy 
and was found to have an adenocarcinoma of the esophagus that 
ultimately led to the veteran's death.

The physician observed that, although nonsteroidal anti-
inflammatory drugs as a group are well known to cause 
gastromucosal irritation and symptoms of gastromucosal 
irritation, only gastroesophageal reflux (particularly 
associated with Barrette's mucosa) has been known to be 
etiologic in terms of adenocarcinoma of the esophagus.  The 
physician concluded that, given the lack of symptoms of 
reflux, "it is my opinion that the adenocarcinoma of the 
esophagus was not caused by the medications for the 
osteoarthritis nor aggravated by these medications."  He 
added that "it is my opinion that the adenocarcinoma is not 
likely related to events occurring while this veteran was in 
service, nor caused by or aggravated by the osteoarthritis 
and its treatment."  
 
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic diseases, to include a malignant tumor, may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of separation from 
service, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted if a claimed 
disability is found to be proximately due to or is the result 
of an established service-connected disability.  38 C.F.R. § 
3.310(a).  Secondary service connection may be found in 
certain instances in which a service-connected disability 
aggravates another condition.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2002).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).


Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case, a death certificate shows that the cause of the 
veteran's death was respiratory failure due to metastatic 
esophageal cancer.  The appellant has contended that her 
husband's esophageal cancer was caused by anti-inflammatories 
that he took in order to alleviate pain associated with his 
service connected degenerative joint disease and degenerative 
disc disease.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The RO properly referred the issue to a VA physician for an 
opinion addressing the contended causal relationship.  In a 
December 2004 clinical summary, the physician concluded that 
the veteran's adenocarcinoma "is not likely related to 
events occurring while this veteran was in service, nor 
caused by or aggravated by the osteoarthritis and its 
treatment."  The opinion was based upon a review of the 
relevant medical evidence and was supported by a rationale 
with citation to the clinical record.

There is no competent evidence of record to suggest a causal 
relationship between the veteran's esophageal cancer any 
remote incident of service, to include alleged exposure to 
carcinogens.

In summary, the Board finds that the medical evidence shows 
that the immediate cause of the veteran's death was 
respiratory failure due to metastatic esophageal cancer.  At 
the time of the veteran's death, service connection was in 
effect for bilateral knee replacements; degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine; and dyshydrosis, and a total disability rating based 
on individual unemployability was also in effect.  While the 
veteran had a history of taking nonsteroidal anti-
inflammatory drugs to alleviate the symptoms of his service 
connected joint disabilities, the only competent medical 
opinion addressing the question of a link to his service-
connected disabilities is that the veteran's carcinoma of the 
esophagus was not caused or aggravated by his service-
connected joint disabilities, to include treatment for same 
with nonsteroidal anti-inflammatories.  The veteran's fatal 
esophageal cancer was not present until many years post-
service and there is no competent evidence that links it to 
service.  

For these aforementioned reasons, service connection for the 
cause of the veteran's death is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


